Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 04/27/2022.  Presently claims 1-2, 4-9, 11-15 and 17-20 are pending. Claims 3, 10 and 16 are canceled. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 1-2, 4-9, 11-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-9, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Franzmann (US20150197901A1) in view of Frank (US20210108379A1) and Smith (US5114267A).

Regarding claims 1 and 14, Franzmann disclose a milling machine for providing a milled surface (abstract), the milling machine comprising:
a scraper door (figs.9A-9C: (7A′) or fig.13: (58)) disposed on the milling machine, the scraper door configured to clean off the milled surface (paragraphs 0051, 0063-0065 and 0079); and
a control system (fig.13 and paragraph 0079) adapted to control a movement of the scraper door, wherein the control system includes:
at least one actuator (figs.9A-9C: (20) or fig.12: (45)) coupled with the scraper door, 
wherein an extension of the at least one actuator allows lowering of the scraper door and a retraction of the at least one actuator allows raising of the scraper door (paragraphs 0069-0071 and 0077);
a first valve (fig.11: (46)) in fluid communication with the at least one actuator (fig.12: (45)), wherein the first valve is operable in a first position for the extension of the 

at least one actuator and a second position for the retraction of the at least one actuator (paragraph 0077); and
a control module (fig.13: (65)) communicably coupled with the first valve and the second valve (paragraph 0079), wherein the control module is configured to:
receive an input signal for raising the scraper door off the milled surface or for reducing the weight of the scraper acting on the milled surface or for lowering the scraper door (paragraph 0079); and
transmit a first signal for operating the first valve in the second position for raising the scraper door or for operating the first valve in the first position for lowering the scraper door; for the retraction of the at least one actuator in order to (a) when the input signal corresponds to raising the scraper door, raise the scraper door; and (b) when the input signal corresponds to reducing the weight of the scraper door acting on the milled surface, lift the scraper door to reduce the weight of the scraper door acting on the milled surface without creating a clearance between the scraper door and the milled surface (paragraphs 0077 and 0079: the controller is controlling the hydraulic valves by means of signal lines (62) as a function of the measuring unit (58A-60A)).

Franzmann does not disclose a second valve in fluid communication with the first valve, wherein the second valve is adapted to control an amount of fluid pressure being directed towards the at least one actuator via the first valve, transmit a second signal for controlling an amount of opening of the second valve; and 
transmit a second signal for controlling an amount of opening of the second valve for the extension of the pair of actuators in order to lower the scraper door, wherein the amount of opening of the second valve is based on a desired fluid pressure selected by an operator, the desired fluid pressure a portion of a maximum allowable fluid pressure.

Frank teaches a milling machine for providing a milled surface (abstract), the milling machine comprising:
a scraper door (figs.1-3: (5A) or (5B)) disposed on the milling machine (paragraph 0041); and
a control system (fig.4A: (19)) adapted to control a movement of the scraper door (paragraph 0045), wherein the control system includes:
at least one actuator (figs.3-4: (6A) or (6B)) coupled with the scraper door, 
wherein an extension of the at least one actuator allows lowering of the scraper door and a retraction of the at least one actuator allows raising of the scraper door (paragraph 0042);
a first valve (fig.3: (14) or (15)) in fluid communication with the at least one actuator (fig.3: the valve (14) is connected to the actuator (6A); and the valve (15) is connected to the actuator (6B)) (paragraph 0044), 
wherein the first valve is operable in a first position for the extension of the at least one actuator and a second position for the retraction of the at least one actuator (paragraph 0052 0053);
a second valve (fig.4a: the pressure valve (16)) in fluid communication with the first valve (fig.3: (14) or (15)), wherein the second valve is adapted to control an amount of fluid pressure being directed towards the at least one actuator via the first valve (paragraphs 0044-0045 and 0049-0050); and
a control module (fig.4A) communicably coupled with the first valve (fig.3: (14) or (15)) and the second valve (fig.4A: (16)), 
wherein the control module is configured to:
receive an input signal for raising the scraper door off the milled surface or for reducing the weight of the scraper acting on the milled surface; and transmit a first signal for operating the first valve in the second position and 
transmit a second signal for controlling an amount of opening of the second valve for the retraction of the at least one actuator (paragraphs 0042, 0044-0045 and 0049-0050) in order to 
(a) when the input signal corresponds to raising the scraper door, raise the scraper door; and (b) when the input signal corresponds to reducing the weight of the scraper door acting on the milled surface, lift the scraper door to reduce the weight of the scraper door acting on the milled surface without creating a clearance between the scraper door and the milled surface (paragraphs 0042, 0044-0045 and 0049-0050).

Both of the prior arts of Franzmann and Frank are related to self-propelled road construction machine.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Franzmann to have a second valve in fluid communication with the first valve, wherein the second valve is adapted to control an amount of fluid pressure being directed towards the at least one actuator via the first valve, transmit a second signal for controlling an amount of opening of the second valve for the retraction of the at least one actuator as taught by Frank, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Franzmann in view of Frank does not disclose transmit a second signal for controlling an amount of opening of the second valve for the extension of the pair of actuators in order to lower the scraper door, wherein the amount of opening of the second valve is based on a desired fluid pressure selected by an operator, the desired fluid pressure a portion of a maximum allowable fluid pressure;

Smith teaches a scraper door (figs13-14: (120)) (col.7 line 38-col.8 line 28) ; and
a control system (fig.15) adapted to control a movement of the scraper door, wherein the control system includes:
at least one actuator (figs.13-15: (100B)) coupled with the scraper door, wherein an extension of the at least one actuator allows lowering of the scraper door and a retraction of the at least one actuator allows raising of the scraper door;
a proportional valve (figs.13-15: 133)) in fluid communication with the at least one actuator (figs.13-15: (100B));
transmit a signal for controlling an amount of opening of the valve for the extension of the actuator in order to lower the scraper door, wherein the amount of opening of the second valve is based on a desired fluid pressure selected by an operator, the desired fluid pressure a portion of a maximum allowable fluid pressure (col.8 lines 4-17 and figs.13-15: the hydraulic pump (134) is to control the pressure of the valve (133) of the hydraulic cylinder (100B) in order to adjust the high of the scraper (120) from the ground as desired).
The prior arts of Franzmann, Frank and Smith are related to self-propelled road construction machine.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second valve and the controller of Franzmann in view of Frank to have transmit a second signal for controlling an amount of opening of the second valve for the extension of the pair of actuators in order to lower the scraper door, wherein the amount of opening of the second valve is based on a desired fluid pressure selected by an operator, the desired fluid pressure a portion of a maximum allowable fluid pressure, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 8, Franzmann disclose a milling machine for providing a milled surface (abstract), the milling machine comprising:
a scraper door (figs.9A-9C: (7A′ ) or fig.13: (58)) disposed on the milling machine, the scraper door configured to clean off the milled surface (paragraphs 0051, 0063-0065 and 0079); and
a control system (fig.13 and paragraph 0079) adapted to control a movement of the scraper door, wherein the control system includes:
a pair of actuators (paragraph 0078 and fig.12: two hydraulic cylinders (49) and (50)) coupled with the scraper door, 
wherein an extension of each of the pair of actuators allows lowering of the scraper door and a retraction of the at least one actuator allows raising of the scraper door (paragraphs 0069-0071 and 0077);
a first valve (fig.11: (46)) in fluid communication with the at least one actuator (fig.12: (45)), 
wherein the first valve is operable in a first position for the extension of the 

pair of the actuator and a second position for the retraction of the at least one actuator (paragraph 0077); and
a control module (fig.13: (65)) communicably coupled with the first valve and the second valve (paragraph 0079), wherein the control module is configured to:
receive an input signal for raising the scraper door off the milled surface or for reducing the weight of the scraper acting on the milled surface or for lowering the scraper door (paragraph 0079); and
transmit a first signal for operating the first valve in the second position for raising the scraper door or for operating the first valve in the first position for lowering the scraper door; for the retraction of the at least one actuator in order to (a) when the input signal corresponds to raising the scraper door, raise the scraper door; and (b) when the input signal corresponds to reducing the weight of the scraper door acting on the milled surface, lift the scraper door to reduce the weight of the scraper door acting on the milled surface without creating a clearance between the scraper door and the milled surface (paragraphs 0077 and 0079: the controller is controlling the hydraulic valves by means of signal lines (62) as a function of the measuring unit (58A-60A)).

Franzmann does not disclose a second valve in fluid communication with the first valve, wherein the second valve is adapted to control an amount of fluid pressure being directed towards the at least one actuator via the first valve, transmit a second signal for controlling an amount of opening of the second valve

Frank teaches a milling machine for providing a milled surface (abstract), the milling machine comprising:
a scraper door (figs.1-3: (5A) or (5B)) disposed on the milling machine (paragraph 0041); and
a control system (fig.4A: (19)) adapted to control a movement of the scraper door (paragraph 0045), wherein the control system includes:
at least one actuator (figs.3-4: (6A) or (6B)) coupled with the scraper door, 
wherein an extension of the at least one actuator allows lowering of the scraper door and a retraction of the at least one actuator allows raising of the scraper door (paragraph 0042);
a first valve (fig.3: (14) or (15)) in fluid communication with the at least one actuator (fig.3: the valve (14) is connected to the actuator (6A); and the valve (15) is connected to the actuator (6B)) (paragraph 0044), 
wherein the first valve is operable in a first position for the extension of the at least one actuator and a second position for the retraction of the at least one actuator (paragraph 0052 0053);
a second valve (fig.4a: the pressure valve (16)) in fluid communication with the first valve (fig.3: (14) or (15)), wherein the second valve is adapted to control an amount of fluid pressure being directed towards the at least one actuator via the first valve (paragraphs 0044-0045 and 0049-0050); and
a control module (fig.4A) communicably coupled with the first valve (fig.3: (14) or (15)) and the second valve (fig.4A: (16)), 
wherein the control module is configured to:
receive an input signal for raising the scraper door off the milled surface or for reducing the weight of the scraper acting on the milled surface; and transmit a first signal for operating the first valve in the second position and 
transmit a second signal for controlling an amount of opening of the second valve for the retraction of the at least one actuator (paragraphs 0042, 0044-0045 and 0049-0050) in order to 
(a) when the input signal corresponds to raising the scraper door, raise the scraper door; and (b) when the input signal corresponds to reducing the weight of the scraper door acting on the milled surface, lift the scraper door to reduce the weight of the scraper door acting on the milled surface without creating a clearance between the scraper door and the milled surface (paragraphs 0042, 0044-0045 and 0049-0050).

Both of the prior arts of Franzmann and Frank are related to self-propelled road construction machine.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Franzmann to have a second valve in fluid communication with the first valve, wherein the second valve is adapted to control an amount of fluid pressure being directed towards the at least one actuator via the first valve, transmit a second signal for controlling an amount of opening of the second valve for the retraction of the at least one actuator as taught by Frank, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Franzmann in view of Frank does not disclose transmit a second signal for controlling an amount of opening of the second valve for the extension of the pair of actuators in order to lower the scraper door, wherein the amount of opening of the second valve is based on a desired fluid pressure selected by an operator, the desired fluid pressure a portion of a maximum allowable fluid pressure;

Smith teaches a scraper door (figs13-14: (120)) (col.7 line 38-col.8 line 28) ; and
a control system (fig.15) adapted to control a movement of the scraper door, wherein the control system includes:
at least one actuator (figs.13-15: (100B)) coupled with the scraper door, wherein an extension of the at least one actuator allows lowering of the scraper door and a retraction of the at least one actuator allows raising of the scraper door;
a proportional valve (figs.13-15: 133)) in fluid communication with the at least one actuator (figs.13-15: (100B));
transmit a signal for controlling an amount of opening of the valve for the extension of the actuator in order to lower the scraper door, wherein the amount of opening of the second valve is based on a desired fluid pressure selected by an operator, the desired fluid pressure a portion of a maximum allowable fluid pressure (col.8 lines 4-17 and figs.13-15: the hydraulic pump (134) is to control the pressure of the valve (133) of the hydraulic cylinder (100B) in order to adjust the high of the scraper (120) from the ground as desired).
The prior arts of Franzmann, Frank and Smith are related to self-propelled road construction machine.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second valve and the controller of Franzmann in view of Frank to have transmit a second signal for controlling an amount of opening of the second valve for the extension of the pair of actuators in order to lower the scraper door, wherein the amount of opening of the second valve is based on a desired fluid pressure selected by an operator, the desired fluid pressure a portion of a maximum allowable fluid pressure, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claims 2, 9 and 15, Franzmann disclose wherein the input signal is provided by the operator of the milling machine (paragraph 0079 and fig.13: (63)).

Regarding claims 5, and 18, Franzmann disclose a pair of actuators (paragraph 0078 and fig.12: two hydraulic cylinders (49) and (50)).

Regarding claims 6 and 19, Franzmann disclose wherein the at least one actuator includes a hydraulic actuator (paragraph 0077: and fig.11: (45)).

Regarding claim 12, Franzmann disclose wherein each of the pair of actuators includes a hydraulic actuator (paragraph 0078 and fig.12: two hydraulic cylinders (49) and (50)).

Regarding claims 7, 13 and 20, Franzmann disclose wherein the at least one actuator (fig.9: (20)) includes a head end (fig.9A: (20A)) coupled with a frame of the milling machine and a rod end (fig.9A-9C: (20B)) coupled with the scraper door (fig.9A-9C: (7A′)) (paragraph 0056).

Regarding claims 4, 11 and 17, Smith teaches proportional valve (figs.13-15: 133)) in fluid communication with the at least one actuator;

Therefore, the modification of Franzmann in view of Frank and Smith teaches wherein the second valve includes a proportional pressure reducing valve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725